In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐2826 
WILLIAM VIRAMONTES, 
                                                   Plaintiff‐Appellant, 

                                   v. 

CITY OF CHICAGO, JESSICA BRADY, AND MARC LAPADULA 
                                      Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 13 C 6251 — Virginia M. Kendall, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 13, 2016 — DECIDED OCTOBER 21, 2016 
                  ____________________ 

     Before BAUER, KANNE, and HAMILTON, Circuit Judges. 
    KANNE, Circuit Judge. William Viramontes was convicted 
in Illinois state court of aggravated assault and resisting ar‐
rest. Despite the conviction, Viramontes filed this § 1983 suit 
against  the  officers  involved  in  the  altercation  alleging  that 
they used excessive force in violation of his Fourth Amend‐
ment rights. 
2                                                       No. 15‐2826 

     The  jury  returned  a  verdict  for  the  officers.  Viramontes 
sought  a  new  trial  for  two  reasons:  (1)  because  the  district 
court instructed the jury that it had to take as true the facts 
underlying  the  state‐court  conviction,  and  (2)  because  de‐
fense  counsel  made  improper  statements  during  closing  ar‐
gument.  The  district  court  denied  the  motion,  holding  that 
the  jury  instruction  was  proper  and  that,  although  defense 
counsel’s statements during closing argument were improp‐
er, they did not warrant a new trial. We agree and affirm.  
                           I. BACKGROUND 
    Viramontes was charged with mob action, aggravated as‐
sault, and resisting arrest in Cook County Circuit Court aris‐
ing out of an incident at a Puerto Rican street festival in Chi‐
cago.  Following  a  bench  trial,  Viramontes  was  convicted  of 
aggravated assault and resisting arrest. The state court judge 
held, “I find the Defendant guilty of resisting a police officer 
and aggravated assault in that he took a substantial step and 
actively  swung  in  the  direction  of  the  police  officer  and 
missed,” and that “after the Defendant swung … he did ac‐
tively  resist.”  (R.  58‐3.)  The  court  sentenced  Viramontes  to 
100 days’ imprisonment. 
    Viramontes then sued two officers involved in the arrest, 
Jessica  Brady  and  Marc  Lapadula,  and  the  City  of  Chicago. 
Viramontes brought a § 1983 claim, alleging that the officers 
used  excessive  force  during  the  arrest  violating  his  Fourth 
Amendment rights.  
    After trial, the jury returned a verdict for the defendants 
on  Viramontes’s  claims.  Viramontes  filed  a  Rule  59  motion 
for a new trial, arguing that attorney misconduct and proce‐
dural  and  evidentiary  errors  rendered  the  trial  unfair.  The 
No. 15‐2826                                                            3 

district court denied the motion. On appeal, Viramontes ar‐
gues that an allegedly improper jury instruction and defense 
counsel’s  improper  statements  in  closing  argument  entitle 
him to a new trial.  
    Because  the  § 1983  claim  involved  the  same  incident  for 
which Viramontes had been convicted of aggravated assault 
and  resisting  arrest,  the  claim  implicated  the  Supreme 
Court’s  decision  in  Heck  v.  Humphrey.  There,  the  Court  held 
that  a  plaintiff’s  § 1983  claim  is  barred  if  it  “necessarily 
impl[ies]  the  invalidity  of  his  conviction.”  512  U.S.  477,  487 
(1994).  The  district  court  relied  on  our  decision  in  Gilbert  v. 
Cook, 512 F.3d 899 (7th Cir. 2008) and held that an excessive‐
force  claim  was  not  inconsistent  with  Viramontes’s  convic‐
tion. The district court also held, however, that the facts un‐
derlying  the  conviction  had  to  be  taken  as  true.  Before  trial 
and  over  Viramontes’s  objection,  the  district  court  read  the 
following jury instruction:  
        Mr. Viramontes actively swung in the direction of a 
        police  officer  and  missed. After  he  swung,  Mr.  Vi‐
        ramontes  actively  resisted  the  police  officer.  Any 
        statements  to  the  contrary  by  Mr.  Viramontes,  his 
        lawyers,  or  a  witness  must  be  ignored.  What  you 
        need  to  determine  is  whether  the  officers  used 
        more  force  than  was  reasonably  necessary  under 
        the  circumstances  and  whether  the  officers  mali‐
        ciously prosecuted Mr. Viramontes for mob action. 
        Although during the trial you must accept that Mr. 
        Viramontes  swung  in  the  direction  of  a  police  of‐
        ficer and missed, you must also decide whether the 
        testimony  of  each  of  the  witnesses  is  truthful  and 
        accurate in part, in whole, or not at all. You should 
        give fair and equal consideration to all the evidence 
4                                                           No. 15‐2826 

       because  you  are  the  impartial  judges  of  all  of  the 
       facts. 
    (R. 97 at 20–21.) The court read the instruction before and 
after  the  parties  presented  evidence.  During  trial,  the  court 
reread the instruction when it believed testimony contradict‐
ed  Viramontes’s  conviction.  Of  importance  here,  the  district 
court stopped Officer Lapadula from answering whether he 
testified  at  the  criminal  trial  that  Viramontes  had  pulled 
away  after  swinging  (as  the  state  court  found)  or  that  Vi‐
ramontes  had  pulled  away  and  then  swung.  The  court  told 
Viramontes  that  he  was  “not  permitted  to  directly  examine 
in contradiction” of the state court’s findings. (R. 98 at 124.) 
     Additionally, two district court orders are relevant to Vi‐
ramontes’s  appeal.  First,  the  district  court  denied  Vi‐
ramontes’s  motion  to  bar  reference  to  prior  convictions,  al‐
lowing the  defendants to use  Viramontes’s 2012 felony con‐
viction  for  impeachment  purposes  only.  Second,  the  district 
court granted Viramontes’s motion in limine to bar evidence 
bolstering  the  officers’  character.  In  closing  argument,  how‐
ever,  defense  counsel  disobeyed  the  district  court’s  orders. 
Defense  counsel  used  the  2012  felony  conviction  to  make  a 
propensity  argument  when  he  argued  that  the  felony  “con‐
viction reflects on Mr. Viramontes’ unwillingness to conform 
his  conduct  to  the  law.”  (R.  99  at  40.)  Defense  counsel  also 
claimed  that  the  officers  were  “stars”  and  “outstanding  po‐
lice officers.” (R. 99 at 61.) Viramontes objected immediately 
to  the  remarks.  The  district  court  sustained  both  objections 
and instructed the jury that statements made during closing 
argument were not evidence.  
                                 
No. 15‐2826                                                           5 

                              II. ANALYSIS 
     Viramontes  appeals  the  district  court’s  denial  of  his  mo‐
tion for a new trial on two grounds. First, Viramontes argues 
that the Gilbert instruction was unlawful and prejudiced him 
in  three  ways:  (1)  the  instruction  reflected  the  state  court’s 
factual findings instead of the criminal complaint, (2) the in‐
struction was read before he contradicted his conviction, and 
(3)  the  district  court  inappropriately  used  the  instruction  to 
prevent him from impeaching Officer Lapadula. Second, Vi‐
ramontes argues that defense counsel’s improper comments 
during closing argument denied him his right to a fair trial. 
We take those claims in turn.  
   A. The Gilbert Instruction 
     In  Heck,  the  Supreme  Court  held  that  a  plaintiff  seeking 
damages  under  § 1983  cannot  recover  if  judgment  in  the 
plaintiff’s favor would “necessarily imply the invalidity” of a 
criminal conviction. 512 U.S. at 487. This court has held that 
a plaintiff’s conviction for assaulting a police officer does not 
“necessarily  imply”  that  the  officer  used  appropriate  force 
during the course of arrest after the assault. Gilbert, 512 F.3d 
at  901.  A  subsequent  excessive‐force  claim  may,  however, 
imply  the  invalidity  of  a  conviction  if  the  plaintiff  attempts 
to  testify  in  a  way  that  contradicts  the  conviction’s  factual 
basis. To balance this tension, we held in Gilbert that the dis‐
trict  court  should  implement  Heck  by  instructing  the  jury 
that it must take as true the facts proved at the earlier crimi‐
nal  or  disciplinary  proceeding.  Id.  at  902.  The  district  court 
gave this exact instruction.  
   This  court  reviews  jury  instructions  “de  novo  when  the 
underlying  assignment  of  error  implicates  a  question  of 
6                                                          No. 15‐2826 

law.” Empress Casino Joliet Corp. v. Balmoral Racing Club, Inc., 
No. 15‐2526, 2016 WL 4097439, at *14 (7th Cir. Aug. 2, 2016) 
(citing  United  States  v.  Macedo,  406  F.3d  778,  787  (7th  Cir. 
2005). We give the district court “substantial discretion with 
respect to the precise wording of instructions so long as the 
final result, read as a whole, completely and correctly states 
the  law.”  Saathoff  v.  Davis,  826  F.3d  925,  932  (7th  Cir.  2016) 
(internal  quotation  marks  omitted);  see  also  Brown  v.  Smith, 
827 F.3d 609, 614 (7th Cir. 2016) (“We review a district courtʹs 
decisions  on  jury  instructions  for  abuse  of  discretion.”).  Re‐
versal due to an improper jury instruction is warranted only 
if the “instruction misstates the law in a way that misguides 
the  jury  to  the  extent  that  the  complaining  party  suffered 
prejudice.” Brown, 827 F.3d at 614. 
     1. Content 
   Viramontes argues that the district court erred in crafting 
the jury instruction because it relied on the state court’s fac‐
tual findings instead of the criminal complaint. We disagree. 
    Gilbert  itself  belies  Viramontes’s  argument.  There,  the 
court referred to the prison disciplinary board’s finding that 
the  plaintiff  had  delivered  the  first  punch  in  the  fight  be‐
tween  the  plaintiff  and  the  prison  guards.  512  F.3d  at  902. 
The Gilbert court’s proposed jury instruction was not limited 
to the complaint filed with the disciplinary board but instead 
mirrored the disciplinary board’s factual findings. Id. at 900.  
    That principle has since been entrenched in our case law. 
In  Helman  v.  Duhaime,  we  held  that,  when  considering 
whether Heck bars a § 1983 claim, “we must consider the fac‐
tual  basis  of  the  claim  and  determine  whether  it  necessarily 
implies  the  invalidity  of  [the]  conviction.”  742  F.3d  760,  762 
No. 15‐2826                                                           7 

(7th  Cir.  2014)  (emphasis  added).  “[T]he  plaintiff  can  only 
proceed to the extent that the facts underlying the excessive 
force claim are not inconsistent with the essential facts sup‐
porting  the  conviction.”  Id.  (citing  Evans  v.  Poskon,  603  F.3d 
362,  363–64  (7th  Cir.  2010)).  In  Moore  v.  Mahone,  this  court 
held  that  the  plaintiff’s  § 1983  suit  was  barred  by  Heck  be‐
cause  the  allegations  were  “in  tension  with  the  disciplinary 
board’s findings.” 652 F.3d 722, 724–25 (7th Cir. 2011).  
     In fact, at no point has our focus been on the words used 
in  the  actual  criminal  or  disciplinary  complaint.  Even  our 
Heck  analysis  in  decisions  that  predate  Gilbert  focused  on 
facts  and  not  on  the  formalistic  language  in  the  original 
complaint.  See  VanGilder  v.  Baker,  435  F.3d  689,  692  (7th  Cir. 
2006) (holding that the plaintiff’s § 1983 suit was not barred 
by Heck in part because it didn’t “challenge the factual basis 
presented at his change of plea hearing”); McCann v. Neilsen, 
466 F.3d 619, 621 (7th Cir. 2006) (“[A] plaintiffʹs claim is Heck‐
barred despite its theoretical compatibility with his underly‐
ing conviction if specific factual allegations in the complaint 
are  necessarily  inconsistent  with  the  validity  of  the  convic‐
tion … .”); Okoro v. Callaghan, 324 F.3d 488, 490 (7th Cir. 2003) 
(“It is irrelevant that he disclaims any intention of challeng‐
ing  his  conviction;  if  he  makes  allegations  that  are  incon‐
sistent with the conviction’s having been valid, Heck kicks in 
and bars his civil suit.”). 
    Here,  the  state  court  held  that  Viramontes  was  guilty  of 
aggravated  assault  because  “he  took  a  substantial  step  and 
actively  swung  in  the  direction  of  the  police  officer  and 
missed.”  (R.  58‐3.)  The  state  court  also  concluded  that  Vi‐
ramontes was guilty of resisting arrest because “after the De‐
fendant  swung  …  he  did  actively  resist.”  (Id.)  The  jury  in‐
8                                                           No. 15‐2826 

struction  the  district  court  gave—that  “Mr.  Viramontes  ac‐
tively swung in the direction of a police officer and missed. 
After  he  swung,  Mr. Viramontes  actively  resisted  the  police 
officer.”—was  consistent  with  the  state  court’s  findings.  (R. 
97  at  20.)  Consequently,  the  jury  instruction’s  content  was 
appropriate. 
     2. Timing 
    Viramontes next argues that the district court should not 
have  read  the  instruction  until  he  contradicted  his  convic‐
tion. We disagree. 
    First,  we  expressly  stated  in  Gilbert  that  an  instruction 
could  be  read  to  the  jury  “at  the  start  of  trial,  as  necessary 
during  the  evidence,  and  at  the  close  of  the  evidence.”  512 
F.3d at 902. The district court did exactly what we stated dis‐
trict courts should do and thus did not err.  
     Despite the plain language in Gilbert, Viramontes argues 
that  this  case  is  distinguishable  because  the  court  in  Gilbert 
was  faced  with  a  plaintiff  who  “encountered  difficulty  ad‐
hering  to  an  agnostic  posture  on”  the  disciplinary  board’s 
factual  findings.  512  F.3d  at  902.  Viramontes  argues,  then, 
that no instruction should be given until a defendant contra‐
dicts  a  prior  conviction.  Although  Viramontes  correctly  ar‐
ticulates  the  factual situation  in  Gilbert, we decline to adopt 
his narrow interpretation of the rule. In most cases, a district 
court  judge  won’t  know  before trial  whether  a  plaintiff  will 
remain agnostic about a prior conviction. Indeed, before tri‐
al,  all  plaintiffs  must  claim  to  remain  agnostic  in  order  to 
have  their  day  in  court.  See  Evans,  603  F.3d  at  364  (stating 
that  “a  plaintiff  is  master  of  his claim  and  can,  if  he  insists, 
stick to a position that forecloses relief”). Waiting to instruct 
No. 15‐2826                                                           9 

the jury to take certain facts as true until the plaintiff claims 
innocence  or  disputes  the  conviction’s  factual  basis  might 
confuse  the  jury.  An  instruction  before  the  presentation  of 
evidence solves this potential problem—the jury knows up‐
front that it must decide all facts except for the facts already 
stipulated.  
    Even if the rule was not as plain as we make it here, the 
district  court’s  decision  would  still  withstand  scrutiny  be‐
cause Viramontes proved that he could not remain agnostic 
about  his  conviction.  Viramontes  claimed  in  his  deposition 
that  he  never  tried  to  hit  Officer  Lapadula,  a  claim  that  di‐
rectly contradicts his conviction. Further, at trial, Viramontes 
testified that he “never resisted” (R. 97 at 103) and was “in‐
nocent”  (R.  97  at  120).  Far  from  remaining  agnostic,  Vi‐
ramontes’s  conduct  makes  clear  why  a  Gilbert  instruction  is 
necessary in these cases.  
   Because the district court was within its discretion to give 
the Gilbert instruction at the beginning of trial, the timing of 
the instruction was appropriate.  
   3. Use 
    During  the  presentation  of  evidence,  the  district  court 
read  the  Gilbert  instruction  multiple  times  when  it  believed 
that  testimony  contradicted  Viramontes’s  conviction.  Vi‐
ramontes  objects  to  one  of  those  times. At  trial,  Viramontes 
sought to get Officer Lapadula to testify that at the criminal 
trial he said Viramontes resisted arrest and then swung, not 
vice versa. The district court stopped Officer Lapadula from 
answering  based  on  the  Gilbert  instruction  that  stipulated 
that  Viramontes  had  swung  and  then  resisted  arrest.  Vi‐
ramontes  now  claims  that  he  should  have  been  able  to  “ar‐
10                                                          No. 15‐2826 

gue  this  contradiction”  between  the  conviction  and  Officer 
Lapadula’s  testimony  and  to  impeach  Officer  Lapadula  for 
inconsistencies in his testimony.  
    A  district  court’s  evidentiary  decisions  are  reviewed  for 
an  abuse  of  discretion.  Nelson  v.  City  of  Chicago,  810  F.3d 
1061, 1066 (7th Cir. 2016). We will not reverse a jury verdict 
unless the district court’s error affected the objecting party’s 
substantial  rights.  Id.;  Barber  v.  City  of  Chicago,  725  F.3d  702, 
715 (7th Cir. 2013). An error affects substantial rights only if 
there is a “significant chance” that the ruling affected the tri‐
al’s  outcome.  Nelson,  810  F.3d  at  1066  (quoting  Maurer  v. 
Speedway,  LLC,  774  F.3d  1132,  1135  (7th  Cir.  2014)).  We  will 
not reverse if the error is harmless in light of the trial record 
as a whole. Nelson, 810 F.3d at 1066; Barber, 725 F.3d at 715. 
    First, the district court did not err in denying Viramontes 
the chance to argue a contradiction between Officer Lapadu‐
la’s  testimony  and  the  state  court’s  factual  findings.  Specifi‐
cally,  Viramontes  wanted  to  argue  that  “[r]egardless  of  the 
extent, or even direction, that Plaintiff’s fist moved, he did so 
after  the  defendants  touched  his  person;  he  resisted  then 
swung—not  swung  and  then  resisted.”  (Appellant’s  Br.  at 
12.) Fair enough, Viramontes might believe that to be the se‐
quence  of  events.  But  that  sequence  directly  contradicts  his 
conviction. Consequently, that argument would violate Heck 
and thus the district court did not err. 
   Second, the district court erred in preventing Viramontes 
from impeaching Officer Lapadula based on inconsistent tes‐
timony.  The  district  court  was  correct  in  its  pretrial  ruling: 
Heck  prevents  plaintiffs  from  implying  the  invalidity  of  a 
conviction; it does not bar a plaintiff from impeaching a wit‐
ness based on inconsistent testimony across trials. Impeach‐
No. 15‐2826                                                         11 

ment  evidence  is  used  to  impugn  a  witness’s  reliability,  not 
to prove the truth of the matter asserted. United States v. Burt, 
495  F.3d  733,  736–37  (7th  Cir.  2007).  Thus,  even  though  Vi‐
ramontes  could  not  challenge  the  state  court’s  factual  find‐
ings,  he  should  have  been  allowed  to  argue  that  Officer 
Lapadula  was  not  a  reliable  witness  because  his  testimony 
had changed over time. 
    The district court’s error, however, was harmless. Despite 
Viramontes’s  argument  to  the  contrary,  Officer  Lapadula’s 
testimony  at  the  criminal  trial  was  consistent  with  the  state 
court’s  factual  findings.  Viramontes  alleges  that  Officer 
Lapadula  testified  that  Viramontes  resisted  arrest  and  then 
swung at him, not that Viramontes swung and then resisted 
arrest as the state court found. The Illinois Appellate Court’s 
decision  affirming  the  state  court  conviction  stated  that 
“both  officers  testified  that  after  they  took  defendant  down 
to  the  ground  and  attempted  to  handcuff  him,  defendant 
continued moving his body and arms, and tried to get away 
from them.” People v. Viramontes, 2013 IL App (1st) 123014‐U, 
¶ 16. Any attempt to impeach Officer Lapadula would have 
been rebutted by the fact that he did testify that Viramontes 
resisted  arrest  after  swinging  at  him.  In  fact,  both  officers 
testified  that  Viramontes  continued  to  resist  arrest  after  he 
swung at Officer Lapadula.  
     There is not a substantial likelihood that the jury’s analy‐
sis  would  have  been  any  different  than  it  was  because  Of‐
ficer  Lapadula’s  testimony  was  consistent.  United  States  v. 
Miller,  688 F.3d  322,  329  (7th  Cir.  2012)  (“The  test  for  harm‐
less  error  is  whether,  in  the  mind  of  the  average  juror,  the 
prosecution’s  case  would  have  been  significantly  less  per‐
suasive had the improper evidence been excluded.” (quoting 
12                                                           No. 15‐2826 

United  States  v.  Loughry,  660  F.3d  965,  975  (7th  Cir.  2011)). 
Thus, the error was harmless.  
      B. Defense Counsel’s Improper Comments  
    We turn to Viramontes’s argument that defense counsel’s 
improper  statements  during  closing  argument  denied  him 
his  right  to  a  fair  trial.  Defense  counsel  stated  that  Vi‐
ramontes’s  2012  felony  conviction  reflected  his  “unwilling‐
ness to conform his conduct to the law.” Defense counsel al‐
so attempted to bolster the officers’ character and credibility 
by  calling  them  “stars”  and  “outstanding  officers.”  Appel‐
lants admit that the statements were improper but argue that 
the district court did not abuse its discretion in denying Vi‐
ramontes’s motion for a new trial. We agree.  
     A district court’s ruling on a Rule 59 motion for a new tri‐
al  is  reviewed  for  an  abuse  of  discretion.  Empress  Casino, 
2016 WL 4097439, at *13. Parties seeking a new trial based on 
counsel’s  improper  comments  must  show  that  “misconduct 
occurred and that it prejudiced their case.” Christmas v. City 
of  Chicago,  682  F.3d  632,  642  (7th  Cir.  2012);  see  also  Smith  v. 
Hunt, 707 F.3d  803, 812 (7th Cir. 2013). We give  great  defer‐
ence to the district court’s ruling because the district court is 
in the best position to evaluate improper conduct in light of 
the  trial  and  determine  whether  it  caused  prejudice.  Christ‐
mas, 682 F.3d at 642–43. 
    Defense counsel’s comments were plainly improper. That 
propensity  arguments  are  improper  is  basic  hornbook  evi‐
dence law. Fed. R. Evid. 404(b)(1); United States v. Gomez, 763 
F.3d  845,  855  (7th  Cir.  2014).  The  statements  concerning  the 
officers’ character were also improper—the district court ex‐
plicitly ruled before trial that these comments were prohibit‐
No. 15‐2826                                                         13 

ed.  The  impropriety  of  the  comments  notwithstanding,  we 
cannot conclude that the statements prejudiced Viramontes. 
Improper  comments  during  closing  argument  rarely  consti‐
tute  reversible  error.  Smith,  707  F.3d  at  812;  Schandelmeier‐
Bartels v. Chi. Park Dist., 634 F.3d 372, 388 (7th Cir. 2011).  
    Viramontes  objected  immediately  to  the  propensity  ar‐
gument  and  to  the  comment  that  the  officers  were  “stars.” 
The district court sustained those objections. When improper 
comments are objected to and the district court sustains the 
objection,  the  comments  are  less  likely  to  require  reversal. 
See Smith, 707 F.3d at 812; Christmas, 682 F.3d at 643. Moreo‐
ver,  the  district  court  instructed  the  jury  twice,  once  before 
closing  argument  and  once  after,  that  attorneys’  statements 
during  closing  argument  are  not  evidence.  “There  is  a 
longstanding  presumption  that  ‘curative  instructions  to  the 
jury mitigate harm that may otherwise result from improper 
comments’ during closing argument.” Smith, 707 F.3d at 812 
(citing  Schandelmeier‐Bartels  v.  Chi.  Park  Dist.,  634  F.3d  372, 
388 (7th Cir. 2011)); see also Soltys v. Costello, 520 F.3d 737, 744 
(7th  Cir.  2008)  (“We  presume  that  juries  follow  the  instruc‐
tions given them by the court.”). Finally, the statements were 
brief  and  did  not  represent  a  substantial  part  of  defense 
counsel’s  closing  statement.  Banister  v.  Burton,  636  F.3d  828, 
834  (7th  Cir.  2011)  (holding  that  brief  and  unrepeated  im‐
proper statements at closing are unlikely to rise to the level 
of reversible error). 
    Because  the  improper  comments  were  made  in  closing 
argument,  objections  to  the  statements  were  sustained,  the 
district court gave a curative instruction, and the statements 
were  brief,  the  district  court  did  not  abuse  its  discretion 
denying the motion for a new trial.  
14                                              No. 15‐2826 

                       III. CONCLUSION 
   For the foregoing reasons, we AFFIRM the district court’s 
denial of Viramontes’s motion for a new trial.  
No. 15‐2826                                                      15 

    HAMILTON, Circuit Judge, concurring. I join Judge Kanne’s 
opinion for the court, including the holding that the district 
judge did not abuse her discretion by denying a new trial on 
the basis of the defendants’ lawyer’s misconduct in closing ar‐
gument. I write separately to emphasize how important our 
standard of review is on that issue.  
    The  defendants’  lawyer  said  in  closing  argument  that 
plaintiff’s  2012  felony  conviction  for  unlawful  use  of  a 
weapon  “reflects  on  Mr.  Viramontes’  unwillingness  to  con‐
form his conduct to the law.” The admissibility of the convic‐
tion  had been the subject of a pretrial motion in limine and 
order by the district court limiting its use to references only to 
“a felony conviction,” without explanation, based on the per‐
missible purpose (as defense counsel had argued to the court) 
of impeaching credibility under Federal Rule of Evidence 609. 
The defense brief to the district court on the motion in limine 
shows that counsel fully understood the difference between 
proper and improper use of the conviction, as should any law‐
yer who has passed an introductory evidence class. It is diffi‐
cult to see this misconduct during closing argument as any‐
thing other than a deliberate harpoon, in flagrant violation of 
Rule 609 and the judge’s order in limine. The defendants make 
no effort on appeal to justify the misconduct. They ask only 
that we not order a new trial. 
     As  the  court  explains,  the  appropriate  response  to  such 
misconduct during trial is left to the sound discretion of the 
district judge. In this case, Judge Kendall’s response was to‐
ward the gentler end of the spectrum of reasonable responses. 
It is important to recognize that a much stronger response was 
also within the judge’s discretion. For example, the trial judge 
might  have  granted  a  new  trial  and  ordered  the  offending 
16                                               No. 15‐2826 

party to pay the court and opposing party for the additional 
costs of a new trial. I would also have found such a response 
within the judge’s discretion.